Scott, J. (dissenting):
I concur entirely in the opinion of the presiding justice except as to the admissibility of the evidence showing that after the making of the alleged threat some unknown person placed a bomb in the apartment occupied by the complaining witness.
The alleged threat to “ blow off the head ” of the complainant if he refused to submit to extortion was made on a Saturday afternoon. The People were allowed to prove that shortly after midnight on the following Sunday night or Monday a bomb exploded in one of the rooms of the apartment occupied by the complaining witness and his wife. There was no evidence connecting defendant with the placing of this bomb except such inference as might be drawn from his threat. I am unable to see how this evidence was admissible, and if inadmissible, it certainly was most damaging to defendant. If defendant had been indicted for setting off the bomb, I have no doubt that his previous threat to blow off complainant’s head would have been relevant. (Wigm. Ev. § 105; Stokes v. People, 53 N. Y. 175.) But this was not the case. The charge against the defendant was that he made the threat, and, in my opinion, evidence that afterwards some unknown person did attempt to blow up the complainant does not tend to prove the fact of the previous threat. The two occurrences were not so closely connected in point of time that the attempt constituted a part of the res gestae of the crime charged.
In People v. Adrogna (139 App. Div. 595) the defendant was *156convicted of the crime of extortion through fear inspired by certain letters received by the complainant. The only question in the case was whether defendant wrote the letters or acted in conjunction with those who wrote them. This court found sufficient in the evidence to sustain the conviction from the manner in which the defendant spoke of and referred to the letters. That case, as I read it, furnished no ground whatever for receiving in the present case evidence of the explosion of the bomb with which there was no effort to connect the defendant. On this ground alone, in my opinion, the judgment should be reversed.
McLaughlin, J., concurred.
Judgment affirmed.